On Api-lication por Rehearing.
ISermudez, C. J.
The grounds urged were substantially pressed in-argument and received due consideration.
It is possible that plaintiff 1ms been injured and has suffered considerably for having signed the act in question. If that be the case, he lias no one io blame but himself and we are powerless to relieve him.
An inspection of the act shows that it formally conveys all needful data or elements of information touching the terms and conditions of the transfer and assumption, the rights acquired, and the obligations imposed and voluntarily assumed.
Tiie plaintiff might well have paused and considered the transaction more deliberately. His failure to have done so is a waiver, which has seriously involved him.
The frauds alleged have not been proved. The representations, acts and doings established are insufficient to vitiate the contract, which must retain the vitality which plaintiff has himself imparted to it.
Rehearing refused.